Citation Nr: 0408265	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depressive disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to service 
connection for hearing loss, PTSD, and tinnitus, and granted 
an increased evaluation to 50 percent for the veteran's major 
depression effective August 7, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

At his October 2003 BVA videoconference hearing, the veteran 
testified that he was treated by a private physician, Dr. 
Levy in Edmond, Oklahoma and was first diagnosed with 
depression by him in 1996 or 1997.  The veteran did not 
indicate whether Dr. Levy treated him after 1996 or 1997 and 
these records are not in the veteran's file.  In addition, 
the veteran testified that he was diagnosed with hearing loss 
and tinnitus during his first employment physical at Tinker 
Air Force Base in 1974 or 1975.  The veteran's physical 
examinations from Tinker Air Force Base are not in the 
veteran's file.  

In addition, this case must be remanded for further 
assistance to the veteran with regard to the question of 
whether there is credible supporting evidence of stressors.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  
38 C.F.R. § 3.304(f)(2003).  

In this case, the RO denied the claim because the record does 
not include supporting evidence that the stressors claimed by 
the veteran actually occurred.  However, post-service medical 
records include diagnoses of PTSD based on the veteran's 
history of inservice stressors, including the following: 
while a communications specialist, he also helped out in 
artillery and called in fire on a civilian who presumably had 
been carrying some type of weapon and this individual was 
"vaporized"; he indicated that he was subjected to enemy 
artillery attacks; he witnessed a lot of bodies lying 
alongside the road and on occasion saw severely injured small 
children and adults; he helped load villagers that had been 
severely injured onto helicopters; he indicated he was 
involved in fire missions; when he was on R and R he was out 
in an outlying village area and noticed a booby trap on a 
bridge had blown up and numerous people were on the ground 
and the veteran helped put people on helicopters and there 
was a young boy on the side of the road with a hole in his 
jaw; and observed a man who might have been a North 
Vietnamese soldier being shredded by gunfire by a U.S. Army 
soldier.

Veteran's Benefits Administration (VBA) Manual M21-1 provides 
that, "A denial solely because of an unconfirmed stressors 
is improper unless it has first been reviewed by the ESG or 
Marine Corps."  Veterans Benefits Administration Manual M21-
1, Part VI, Change 61, para. 11.38(f) (4) (September 12, 
1997).  It should be noted that the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
performs the same duties that the ESG used to perform.

A remand is necessary so that the RO can attempt to verify 
the veteran's alleged stressors with the United States Marine 
Corps Historical Center. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for his service connected 
disabilities to include those physical 
examinations from Tinker Air Force Base 
and the medical treatment records from 
Dr. Levy in Edmond, Oklahoma.  After 
obtaining appropriate consent from the 
veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.

2.  The RO must review the file and 
prepare a summary of all of the veteran's 
claimed stressors.  The Marine Corps 
Historical Center should be provided with 
this summary together with a copy of the 
DD 214, a copy of this remand, all 
associated documents to include copies of 
personnel records, service dates, duties, 
and units of assignment.  The RO should 
undertake any other steps it deems 
appropriate in attempting to verify the 
stressors.

3.  After completion of the foregoing, 
including any necessary follow-up 
actions, the RO should review the file 
and make a determination for the record 
as to whether the veteran was "engaged 
in combat" and whether, if not, any of 
the claimed stressor events for PTSD are 
reasonably corroborated by credible 
supporting evidence.

4.  If the veteran is found to have 
engaged in combat with the enemy or if 
any claimed stressor event is found to be 
reasonably corroborated by credible 
supporting evidence, the veteran should 
under go a VA psychiatric examination to 
clarify whether he has PTSD related to 
documented stressors during service.  The 
RO must specify for the examiner the 
stressor or stressors which it has 
determined that the veteran was exposed 
to in service, and the examiner must be 
instructed to consider only those 
stressors in determining whether the 
veteran has PTSD.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:

          A.  Whether each documented 
stressor specified by the RO was of 
sufficient gravity to produce PTSD.

          B.  Whether the diagnostic 
criteria found in DSM-IV to support a 
diagnosis of PTSD have been satisfied.

          C.  Whether there is a link 
between the current symptomatology and 
the stressor or stressors in service 
whose existence has been confirmed by the 
RO.

5.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




